Per Curiam.
Plaintiff sues for damages to Ms automoMle truck and for personal injuries resulting from a collision with defendant’s truck. Both trucks were on the approach to the Queens Borough bridge, running from ten to twelve miles an hour, plaintiff’s truck being about five feet behind defendant’s, when defendant’s truck “ made a sudden and short stop without giving me notice.”
Upon the testimony of plaintiff’s driver that if he had notice he could stop his truck in five feet and if there was nothing in front of him he could stop in eight or nine feet at the rate of speed he was then running, the learned judge ruled that he was guilty of contributory negligence as matter of law. We are unable to concur in tMs view. There is no rule other than that relating to the exercise of reasonable care which prescribes a distance that must be maintamed between vehicles while running along the highway, and quite apart from the driver’s testimony that he could have stopped within the intervening space if he had notice, it would seem that the accident occurred not through any negligence of plaintiff’s driver, but of defendant’s driver in stopping suddenly without notice, an incident wMch, if unexplained, is palpably due to negligence. If the sudden stopping was caused by any third person and not the fault of defendant’s driver, that was a matter for explanation and for the consideration of the jury under all the circumstances of the case.
Judgment reversed and new trial granted, with tMrty dollars costs to appellant to abide the event.
All concur; present, Bijur, Lydon and Levy, JJ.